Citation Nr: 0613084	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  02-01 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to a rating in excess of 20 percent for the 
residuals of right knee torn ligaments and cartilage repair.

3.  Entitlement to a rating in excess of 40 percent for 
traumatic arthritis of the right knee.

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA), which 
denied entitlement to a rating in excess of 10 percent for 
the residuals of right knee torn ligaments and cartilage 
repair with traumatic arthritis.  The veteran subsequently 
perfected an appeal from that determination.

In an April 1999 rating decision the RO continued a 10 
percent rating for the residuals of right knee torn ligaments 
and cartilage repair, but granted a separate rating for 
traumatic arthritis of the right knee.  A 10 percent rating 
was assigned for traumatic arthritis effective from December 
7, 1994, and an increased 20 percent rating was assigned from 
June 19, 1998.  Although the RO notified the veteran that the 
April 1999 rating action constituted a total grant of the 
benefits sought on appeal, the United States Court of Appeals 
for Veterans Claims (Court) has held that when higher 
schedular evaluations are possible after an increased award 
on appeal the issue of entitlement to an increased rating 
remains before the Board.  See AB v. Brown, 6 Vet. App. 35 
(1993).

In a December 2000 rating decision the RO, in pertinent part, 
granted an increased 40 percent disability rating for 
traumatic arthritis of the right knee, continued a 10 percent 
rating for the post-operative residuals of a right knee 
repair, and denied entitlement to TDIU.  In a December 2000 
notice of disagreement the veteran asserted that a 50 percent 
schedular rating was warranted for his traumatic arthritis of 
the right knee.  A February 2002 rating decision continued 
the assigned 40 percent rating for traumatic arthritis and 
"restored" a 20 percent rating for the residuals of right 
knee torn ligaments and cartilage repair effective from 
November 21, 1967.  Therefore, the Board finds the issues for 
appellate review are more appropriately addressed as provided 
on the title page of this decision.

In an August 2002 rating decision the RO established service 
connection for a right knee scar and assigned a 0 percent 
rating effective from November 21, 1967.  The veteran 
expressed disagreement with the assigned rating for this scar 
and in a May 2003 rating decision the RO granted an increased 
10 percent rating effective from December 7, 1994.  It was 
noted that the rating represented the maximum schedular 
rating possible for this disability and that the award was a 
complete grant of the benefit sought on appeal.  A combined 
60 percent rating for all of the veteran's right leg 
disabilities has been assigned effective from August 7, 2000.  

In March 2006, the veteran testified at a video conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.  

The veteran has also raised the issues of entitlement to 
earlier effective dates including as a result of clear and 
unmistakable error in prior rating decisions.  These matters 
are referred to the RO for appropriate action.

The issue on appeal of entitlement to TDIU is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The veteran withdrew his appeal as to the issue of 
entitlement to service connection for a back disability at 
his hearing in March 2006.

3.  The veteran's service-connected residuals of right knee 
torn ligaments and cartilage repair are presently manifested 
by subjective complaints of instability with swelling four to 
six times per month and locking three to four times per 
month, without any probative evidence of severe recurrent 
subluxation, severe lateral instability, or dislocated 
semilunar cartilage.

4.  The veteran's service-connected traumatic arthritis of 
the right knee is presently manifested by right leg range of 
motion from 0 to 110 degrees with evidence during symptom 
flare-ups of extension limited to 30 degrees, but without any 
additional range of motion limited as a result of pain, 
fatigue, weakness, or lack of endurance.

5.  The veteran is presently receiving the maximum 60 percent 
combined rating possible for his right knee disabilities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant as to the issue of service connection for a 
back disability have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2005).

2.  A rating in excess of 20 percent for the residuals of 
right knee torn ligaments and cartilage repair is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.71a, Diagnostic Code 5257 (2005).

3.  A rating in excess of 40 percent for traumatic arthritis 
of the right knee is not warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 
5010, 5260, 5261 (2005).

4.  A combined rating in excess of 60 percent after August 7, 
2000, for the veteran's right knee disabilities is prohibited 
by law.  38 C.F.R. § 4.68 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the veteran was notified, generally, of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in June 2005.  
Adequate opportunities to submit evidence and request 
assistance have been provided.  All identified and authorized 
evidence relevant to the matters addressed in this decision 
have been requested or obtained.  The duty to assist and duty 
to notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
discussed the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished as to the matters 
addressed in this decision and because of the disposition of 
the present issues any other notice requirements are not 
applicable at this point in time.  Therefore, as there has 
been substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of these 
claims would not cause any prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Issue on Appeal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn at a hearing or in writing at any time before the 
Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204 
(2005).  Withdrawal may be made by the appellant or by his or 
her authorized representative.  38 C.F.R. § 20.204 (2005).  
At his hearing in March 2006 the appellant withdrew his 
appeal for entitlement to service connection for a back 
disability and, hence, there remain no allegations of errors 
of fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review this matter on 
appeal and it is dismissed.

Increased Rating Claims on Appeal
Factual Background

Service medical records show the veteran underwent surgical 
repair of the right knee in November 1966 with involvement of 
the medial collateral ligament and medial meniscectomy.  An 
examination in August 1967 revealed more than moderate 
instability and range of motion from 0 to 120 degrees.  X-
rays of the right knee showed diffuse demineralization of 
bone, apparently due to disuse, and stress films revealed an 
opening of the medial joint space confirming a valgus 
instability.  The diagnosis was right knee instability.

Service connection was established for the residuals of right 
knee torn ligaments and cartilage repair with traumatic 
arthritis in an April 1968 rating decision.  A 10 percent 
rating was assigned effective from November 21, 1967, under 
the criteria for Diagnostic Code 5257.

In November 1994, the veteran requested entitlement to an 
increased rating for his right knee disability.  He 
complained of constant pain, an inability to squat, severe 
pain when climbing stairs, instability and falls without 
warning, constant clicking and grinding, occasional swelling, 
and limited mobility.

VA treatment reports dated in May 1995 noted physical 
examination of the right knee revealed minimal effusion and 
medial joint line tenderness.  Range of motion was from 0 to 
135 degrees.

VA examination in May 1995 noted the veteran's right knee was 
mildly tender, but not swollen.  The patella was mobile.  
Examination revealed extension to 180 degree (full or 0 
degrees by VA rating standards) and flexion to 100 degrees.  
There was evidence of medial lateral collateral laxity.  The 
diagnosis was post-operative right knee with degenerative 
joint disease and medial collateral laxity.  X-rays revealed 
minimal osteophyte formation at the margins of the joint with 
no definite bone abnormality or joint effusion.

Private medical records dated in July 1995 noted the veteran 
had a right antalgic gait pattern secondary to right knee 
pain.  Examination revealed right quadriceps atrophy, 
patellofemoral crepitation, tenderness over the medial 
femoral condyle, and a positive patellar grind.  There was no 
evidence of synovitis, warmth, effusion, or laxity.  
McMurray's testing was equivocal and patellar apprehension 
testing was negative.  It was noted that at some point in the 
future the veteran would require total knee arthroplasty.  

In statements and personal hearing testimony provided in 
August 1995 the veteran asserted the assigned 10 percent 
rating did not adequately consider the extent of his pain.  
He reiterated his claims of constant pain, weakness, and 
instability.  He reported he was no longer working, but that 
his knee disorder had affected his previous employment as an 
owner of a retail food market.

VA treatment reports dated in August 1995 noted range of 
motion from 0 to 120 degrees with some ligamentous laxity to 
the medial collateral ligament.  Records show a September 
1995 magnetic resonance imaging (MRI) scan revealed no 
evidence of any definite pathology.  A November 1995 report 
noted a normal gait and alignment and a full range of motion 
with no evidence of effusion.  There was medial joint line 
tenderness, but the knee was stable with negative drawer and 
Lachman's signs.  The patella was mobile.  There was 
patellofemoral popping with flexion, a positive grind test, 
and right quadriceps atrophy.  The diagnosis was 
patellofemoral laxity.  

Private medical records show an August 1996 MRI revealed a 
tear to the posterior horn of the medial and lateral 
meniscus.  In correspondence dated in June 1998 the veteran 
asserted that a 20 percent rating was warranted for his knee 
disability.  

On VA examination in June 1998 the veteran complained of 
pain, swelling, and stiffness in the right knee joint.  He 
stated there were occasions when his knee would lock and 
tended to give out on him.  The examiner noted there was 
evidence of crepitus, but no evidence of effusion, swelling, 
tenderness, laxity, subluxation, or patella grind.  On 
passive range of motion studies there was a residual 
extension deficit of 15 degrees and painless flexion from 15 
to 90 degrees.  The restriction of motion was due to pain, 
but repetitive motions did not cause easy fatiguability.  
There was no evidence of incoordination.  The diagnosis was 
traumatic arthritis of the right knee joint.  It was noted 
the joint was prone to exacerbation on flare-up.

Private medical reports associated with the veteran claim for 
Social Security Administration (SSA) disability benefits 
include an April 2000 examination report providing a 
diagnosis of post-traumatic arthritis of the right knee.  It 
was noted there was generalized tenderness to palpation of 
the right knee joint with some medial joint instability.  
Range of motion in the sitting position was from 20 to 
90 degrees and from 20 to 50 degrees in the supine position.  
There was some discomfort during range of motion studies.  
Right knee muscle strength was 4- and decreased because of 
pain.  Records also show the veteran sustained severe back 
injuries in a 1992 motor vehicle accident and that he had 
developed right lower extremity radiculopathy.

On VA examination in September 2000 the veteran complained of 
constant right knee pain aggravated by walking, stooping, 
lifting any objects, or weight bearing.  The examiner noted 
chronic boggy swelling and tenderness to the medial and 
lateral compartments.  There was a 30 degree residual 
extension deficit and flexion was from 30 to 70 degrees.  
There was no evidence of easy fatiguability, incoordination, 
weakened motion, additional loss of range of motion, 
instability, or subluxation.  The diagnosis was degenerative 
arthritis of the right knee joint.  The examiner stated that 
it was impossible to determine any additional loss of range 
of motion during flare-ups.  

In private medical correspondence dated in March 2002 the 
veteran's family physician stated the veteran was unable to 
perform any duties of his past occupations as a plumber and 
grocery store clerk because of his right knee injury.  

The veteran reiterated his claims for an increased rating at 
a personal hearing in November 2004.  He also summarized the 
medical evidence of record and stated the reports 
demonstrated that a higher rating was warranted because of 
pain.  

On VA examination in June 2005 the veteran complained of mild 
to moderate constant right knee pain with stiffness and 
instability.  He stated he experienced swelling of the right 
knee four to six times per month and locking three to four 
times per month.  He reported the disorder was worse in cold, 
damp weather and with prolonged standing, walking more than a 
half an hour, and climbing stairs.  He stated he had 
previously worked as a plumber for 15 years and that he had 
been owner a grocery store for 11 years before he stopped 
working in 1991 due to increasing right knee pain.  

The examiner noted the veteran presented in mild to moderate 
distress due to right knee pain with an antalgic gait.  He 
used a cane of assistance in ambulation, but did not wear a 
knee brace because he felt it was not helpful.  There was 
mild swelling to the right knee, but no erythema.  McMurray's 
testing was positive, but drawer testing was negative.  There 
was crepitus on palpation.  On active and passive range of 
motion testing using a goniometer there was full extension 
and pain starting on flexion at 110 degrees.  There was no 
additional limitation of motion with repetitive use due to 
pain, fatigue, weakness, or lack of endurance.  Motor 
strength of the right knee was 3/5.  There were no clinical 
signs of atrophy.  The diagnosis was right knee strain status 
post surgery with a history of a severed medial collateral 
ligament and meniscal damage.  It was noted that arthritis 
was shown by X-ray examination.  

At his personal hearing in March 2006 the veteran asserted, 
in essence, that the present ratings for his right knee 
disabilities did not adequately consider his pain and 
dysfunction during flare-ups.  He stated he experienced 
flare-ups no less than three times per week and sometimes up 
to five times per week.  He reported that he experienced 
constant pain and that all motion of the knee was painful.  



Analysis

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2005).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2005).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2005).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2005).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2005).

The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2005).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.  

The Court has held that functional loss, supported by 
adequate pathology and evidenced by visible behavior of the 
veteran undertaking the motion, is recognized as resulting in 
disability.  DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45 (2005).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection, to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Such functional 
loss may be due to the absence of part or all of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective innervation 
or other pathology or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2005).

Disability of the joints involving excursion of movements in 
different planes involves inquires as to the following: (a) 
less movement than normal (due to ankylosis, adhesions, 
contracted scars), (b) more movement than normal (flail 
joint, nonunion, relaxation of ligaments); (c) weakened 
movement (due to muscle, nerve, or tendon injury), (d) excess 
fatigability, (e) incoordination, (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Instability, 
disturbance of locomotion, interference with standing and 
weight bearing are related considerations.  38 C.F.R. § 4.45 
(2005).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2005).

The Rating Schedule provides compensable ratings for 
limitation of flexion of the leg when flexion is limited to 
45 degrees (10 percent), 30 degrees (20 percent), 15 degrees 
(30 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2005).  Compensable ratings for limitation of extension of 
the leg are assigned when extension is limited to 10 degrees 
(10 percent), 15 degrees (20 percent), 20 degrees (30 
percent), 30 degrees (40 percent) or 45 degrees (50 percent).  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2005).  Normal knee 
flexion and extension is from 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2005).

The Rating Schedule also provides ratings for impairment of 
the knee when there is evidence of slight (10 percent), 
moderate (20 percent), or severe (30 percent) recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2005).  A 20 percent rating is assigned 
for dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5258 (2005).

VA General Counsel precedent opinion has held that a separate 
rating under Code 5010 for traumatic arthritis was permitted 
when a veteran who was rated under Code 5257 for other knee 
impairment (due to instability or subluxation) also 
demonstrated additional disability with evidence of traumatic 
arthritis and a limitation of motion.  See VAOPGCPREC 23-97 
(Jul. 1, 1997).  Separate ratings are also permissible for 
limitation of flexion and limitation of extension of the same 
joint.  VAOPGCPREC 9-2004 (Sept. 17, 2004).  The Court has 
held that disabilities may be rated separately without 
violating the prohibition against pyramiding unless the 
disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

The Court has held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996).  VA regulations 
require that a finding of dysfunction due to pain must be 
supported by, among other things, adequate pathology.  
38 C.F.R. § 4.40 (2005).  "[F]unctional loss due to pain is 
to be rated at the same level as the functional loss when 
flexion is impeded."  Schafrath v. Derwinski, 1 Vet. App. 
589, 592 (1993).  

Based upon the evidence of record, the Board finds the 
veteran's service-connected residuals of right knee torn 
ligaments and cartilage repair are presently manifested by 
subjective complaints of instability with swelling four to 
six times per month and locking three to four times per 
month.  There is no objective medical evidence or other 
probative lay evidence of severe recurrent subluxation, 
severe lateral instability, or dislocated semilunar cartilage 
as to warrant any higher or separate ratings under Diagnostic 
Codes 5257 or 5258.  Therefore, a rating in excess of 
20 percent for the residuals of right knee torn ligaments and 
cartilage repair is not warranted.  

The Board also finds that the veteran's service-connected 
traumatic arthritis of the right knee is presently manifested 
by right leg range of motion from 0 to 110 degrees.  The June 
2005 VA examiner also noted there was no additional range of 
motion limitation as a result of pain, fatigue, weakness, or 
lack of endurance.  VA and private medical examinations date 
in June 1998, April 2000, and September 2000; however, 
include findings of greater limitations of right lower 
extremity extension and flexion which the Board finds 
demonstrate the extent of disability during symptom flare-
ups.  Although there is a broad difference in the reported 
range of motion studies of record, the veteran has stated 
that his flare-ups occur quite frequently which would explain 
this apparent discrepancy.  

Even assuming, however, that these findings demonstrate 
greater disability during flare-ups there is no evidence of 
flexion limited to 45 degrees, including as a result of pain 
or dysfunction, to warrant entitlement to a separate 10 
percent rating.  There is also no evidence of extension 
limited to 45 degrees as to warrant a rating in excess of the 
presently assigned 40 percent rating for traumatic arthritis 
of the right knee.  Therefore, the claim for any higher or 
separate ratings for the service-connected right knee 
disabilities on appeal under Diagnostic Codes 5010, 5260, or 
5261 must be denied.

The Board also notes VA regulations provide that the combined 
rating for disabilities of an extremity shall not exceed the 
rating for amputation at the elective level, were amputation 
to be performed (the amputation rule).  See 38 C.F.R. § 4.68 
(2005).  For example, the combined evaluations for 
disabilities at the knee shall not exceed the 60 percent 
evaluation under DC 5163.  The 60 percent rating may be 
further combined with ratings for disabilities above the knee 
but not to exceed the thigh amputation elective level.

A review of the record reveals that in a February 2002 rating 
decision the RO continued a 40 percent rating for traumatic 
arthritis of the right knee under diagnostic codes 5010-5261 
effective from August 7, 2000, and "restored" a 20 percent 
rating for post-operative residuals of right knee torn 
ligaments and cartilage repair under diagnostic code 5257 
effective from November 21, 1967.  A May 2003 rating decision 
granted entitlement to an increased 10 percent rating for a 
right knee scar and assigned a 60 percent combined service-
connected disability rating for right lower extremity 
disabilities effective from August 7, 2000.

The Board finds the veteran is presently receiving the 
maximum 60 percent combined rating possible for his right 
knee disabilities.  VA regulations under 38 C.F.R. § 4.68 
specifically preclude the assignment of any ratings which 
when combined would be in excess of 60 percent for right 
lower extremity (at knee level including the middle or lower 
third of the thigh) disabilities.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  The Board finds the 
preponderance of the evidence is against the veteran's 
claims. 

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2005) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2005) is warranted, at 
least with respect to the service-connected residuals of the 
right knee torn ligaments and traumatic arthritis of the 
right knee.  In the instant case, however, there has been no 
showing that these disabilities, each alone, have caused 
marked interference with employment (i.e., beyond that 
contemplated in the currently assigned evaluation) or the 
need for frequent periods of hospitalization, or have 
otherwise rendered impracticable the application of the 
regular schedular standards.

The applicable rating criteria contemplate higher ratings.  
However, the Board has not found the disability under 
consideration to be of such severity as to warrant assignment 
of higher ratings on a schedular basis other than that 
indicated above.  Likewise then, referral for consideration 
for extra-schedular evaluations is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal for entitlement to service connection for a back 
disability is dismissed.

Entitlement to a rating in excess of 20 percent for the 
residuals of right knee torn ligaments and cartilage repair 
is denied.

Entitlement to a rating in excess of 40 percent for traumatic 
arthritis of the right knee is denied.



REMAND

As noted above, there has been a significant recent change in 
VA law.  The veteran was notified of the evidence not of 
record that was necessary to substantiate his TDIU claim and 
of which parties were expected to provide such evidence by 
correspondence dated in June 2005.

VA law provides a total rating for compensation where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more or 
as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 4.16(a) (2005).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system, 
e.g., orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) multiple injuries incurred in 
action; or (5) multiple disabilities incurred as a prisoner 
of war.  It is provided further that the existence or degree 
of nonservice-connected disabilities or previous 
unemployability status will be disregarded where the 
percentages referred to for the service-connected disability 
or disabilities are met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  38 C.F.R. § 4.16(a).

It is established VA policy that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated 
totally disabled.  The veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment, and all other factors having a bearing on the 
issue must be addressed.  38 C.F.R. § 4.16(b).

In this case, the veteran contends that his service-connected 
right knee disabilities (considered to be one disability with 
a combined rating of 60 percent) have progressed in severity 
to the point that he is unable to secure any employment.  He 
asserts that, although SSA disability benefits were awarded 
from 1991 because of a primary diagnosis of discogenic and 
degenerative back disorders, he is also now additionally 
unemployable solely because his service-connected right knee 
disabilities.  The veteran underwent VA examination of his 
right knee in June 2005; however, no opinion as to whether he 
was considered to be unemployable as a result of his service-
connected disabilities was provided.  A June 2005 VA X-ray 
examination report noted findings had progressed considerably 
since September 2000.  Therefore, the Board finds additional 
development is required prior to appellate review.

Accordingly, the case is REMANDED for the following:

1.  The veteran should be scheduled for 
an appropriate VA examination for an 
opinion as to the degree to which his 
service-connected right lower extremity 
disabilities, without regard to any 
nonservice-connected disabilities, 
interferes with employment.  All 
necessary tests and studies should be 
conducted.  The claims folder must be 
available to, and reviewed by, the 
physician.  A notation to the effect that 
this record review took place should be 
included in the report of the examiner.  
The examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

2.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue remaining on appeal should be 
reviewed.  All applicable laws and 
regulations should be considered.  If the 
benefit sought remains denied, the 
veteran should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





